                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                         DOCKET NO. 5:18-CR-23-GCM-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                         ORDER
                                          )
ROBERT MICHAEL GEORGE,                    )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 46) filed August 21, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Documents of Support for Sentencing contains sensitive and

private information that is inappropriate for public access. Having carefully considered the motion

and the record, and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

46) is GRANTED, and the Documents Of Support For Sentencing (Document No. 45) is sealed

until further Order of this Court.


                                      Signed: August 22, 2019
